While congratulating Patrolman Kerzisnik for the accuracy of his suspicions in apprehending the appellant, I must dissent with the majority that such apprehension was permissible.
A police stop of a vehicle is a significant intrusion which requires justification of a seizure under the Fourth andFourteenth Amendments to the United States Constitution.Delaware v. Prouse (1979), 440 U.S. 648, 653, 99 S. Ct. 1391,1395, 59 L. Ed. 2d 660, 667. A police officer cannot cause an investigative stop without at least "specific and articulable facts" that would support the officer's belief that a crime had been committed or was being committed. Terry v. Ohio (1968),392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889.
Appellant's only observed action was driving into and out of a residential culde-sac within a three-to-twenty-minute interval at approximately 2:30 a.m., after a report had been made of a prowler on foot a quarter mile or more away from the area. I fail to see how these facts could create a rational inference that he was involved in criminal activity.
The mere reason that the arresting officer "thought it was unusual" for a person to drive alone in and out of a residential cul-de-sac at 2:30 a.m., and to be the only observed person in close proximity to a prowler complaint does not present "specific and articulable facts" to support rational inferences which would warrant the officer to stop appellant.
Absolutely nothing observed by Patrolman Kerzisnik would distinguish appellant's actions from those of any person who may have driven past him that morning. His actions were entirely consistent with innocent behavior. See State v. Bird (1988),49 Ohio App. 3d 156, 157, 551 N.E.2d 622, 623.
Because the initial stop was improper, all evidence obtained therefrom is inadmissible and no further discussion is required regarding the enlargement of the scope of the permitted search or the marathon interrogation. Terry, 392 U.S. at 15,88 S.Ct. at 1876, 20 L.Ed.2d at 902.
Police work is result oriented; however, it is the duty of the judiciary to protect the rights of individuals, reserved in the Constitution, from encroachment by the government in its exercise of the powers entrusted to it. The judiciary's failure to fulfill this duty for expediency in the containment of criminals will ultimately permit them to decimate all of our rights, by their apprehension, as well as by their unlawful activity.
I believe the trial court erred in not granting appellant's motion to suppress. *Page 264